Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 02/24/2021 have been entered. Claims 1-8 and 11-29 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Objections
Claims 1 and 11-13 are objected to because of the following informalities: “250*10-6m/m °C” should read “250*10-6m/m °C”.  Appropriate correction is required.
Claim 29 is objected because “selected from the group of materials including:.. and …” is not a proper Markush group or conventional alternative limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-29 are rejected under 35 U.S.C. 103 as obvious over Miller et al (US 2015/0337170, ‘170 hereafter) in view of Janssen et al (WO 2008/068303, of record, see IDS filed on 01/06/2021, ‘303 hereafter) as evidenced by Paxson et al (US 20140314982, of record, ‘982 hereafter).
Regarding claims 1-8 and 11-29, ‘170 discloses a tubular structure reading upon instantly claimed containment system, naturally comprising a wall defining an interior space for containing a cryogenic fluid ([0005]), wherein the wall comprising a layer of 
It is noted that the containment system as claimed is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art discloses a containment system having the technical features as the containment system in the claims, then the prior art containment system will be capable of being used for containment system for a cryogenic fluid, even if the prior art does not disclose the containment system is for a cryogenic fluid. 
Claims 1-8 and 11-29 are rejected under 35 U.S.C. 103 as obvious over Paxson et al (US 20140314982, of record, ‘982 hereafter) in view of Janssen et al (WO 2008/068303, of record, see IDS filed on 01/06/2021, ‘303 hereafter).
Regarding claims 1-8 and 11-29, ‘982 discloses a containment system having a wall with an interior surface formed from a polymer film (Fig. 4, [0011], [0012], [0041]). ‘982 also discloses that the polymer film is formed by grafting fluorinated functional group on a polymerizable moiety or formed from a fluoropolymer ([0012]-[0020], [0088]-[0103]); and the polymer film has thickness of less than 500 nm ([0023]), a preferred surface energy less than 6 mJ/m2 ([0046]), and a contact angle higher than 100° for cryogenic liquid ([0026]) encompassing claimed ranges as in the present claims 1-3. ‘982 further discloses that the polymer film may be provided a surface with micro- or nano-scaled morphology ([0024]). ‘982 does not disclose that the material is a composite material having  Young’s modulus and coefficient of thermal expansion as instantly claimed, however, ‘303 discloses a composite material for fluid barrier layer of 
Response to Arguments
Applicant's arguments filed on 02/24/2021 have been fully considered but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/06/2021 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782